Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 01/12/20221 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 5, 12-16 and 18-24 are currently amended. Claims 4, 7, 9-11 and 17 are cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter
3.	Claims 1-3, 5-6, 8, 12-16 and 18-24 are allowed.
 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1 and 24 are allowable because prior art fails to 
teach or suggest, either alone or in combination, generating, by an ultrasonic transducer, an ultrasonic carrier signal; coupling, by the ultrasonic transducer, the ultrasonic carrier signal to a person's vocal tract, wherein a frequency of the ultrasonic carrier signal varies according to a transmit time of the ultrasonic carrier signal; detecting, by a microphone, a modulated ultrasonic signal, the modulated ultrasonic signal corresponding to the ultrasonic carrier signal 
5.	Claims 2-3, 5-6, 8 and 23 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for generating an ultrasonic carrier signal of claim 1.
6.	Claims 12-16, 18-22 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim24 as the system of an ultrasonic transducer of claim 24.
7.	The closet prior art of Norman Macleod (US 4,821,326) in view of Thorn (US 8,988,373) and in further view of Siddarth A Hazra (US 2017/0123487) in further view of Jun Hyung Sung (US 2010/0070268) in further view of Maysam Ghovanloo et al (US 9,911,358) in further view of Olivier Mathonnet (US 2011/0213397) teaches method and system for word prediction but further fails 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677